                                    Case 5:21-mc-80011 Document 1-2 Filed 01/15/21 Page 1 of 2



                           1   STUART G. GROSS (#251019)
                               sgross@grosskleinlaw.com
                           2   GEORGE A. CROTON (#323766)
                               gcroton@grosskleinlaw.com
                           3   GROSS & KLEIN LLP
                               The Embarcadero
                           4   Pier 9, Suite 100
                               San Francisco, CA 94111
                           5   t (415) 671-4628
                               f (415) 480-6688
                           6

                           7   Attorneys for Applicant Nancy Jean Adams
                           8

                           9                             UNITED STATES DISTRICT COURT

                          10                          NORTHERN DISTRICT OF CALIFORNIA
                          11    In re APPLICATION OF NANCY JEAN               Case No.
                          12    ADAMS for issuance of subpoena under 28
                                U.S.C. § 1782
SAN FRANCISCO, CA 94111




                          13                                                  [PROPOSED] ORDER GRANTING
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                                                                              EX PARTE APPLICATION OF NANCY
                          14                                                  JEAN ADAMS FOR AN ORDER
                                                                              PURSUANT TO 28 USC § 1782
                          15                                                  GRANTING LEAVE TO OBTAIN
                          16                                                  DISCOVERY

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               [PROPOSED] ORDER GRANTING EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT
                               TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY
                                    Case 5:21-mc-80011 Document 1-2 Filed 01/15/21 Page 2 of 2



                           1                                        [PROPOSED] ORDER
                           2          THIS MATTER having come before the Court on the Application of Nancy Jean Adams
                           3   (“Applicant”) pursuant to 28 U.S.C. § 1782, and the Court having considered the Application, the
                           4   associated declaration and its exhibits, and being sufficiently advised,
                           5          HEREBY ORDERS that the Applicant’s Application is GRANTED.
                           6          IT IS FURTHER ORDERED THAT: Counsel to Applicant is authorized, pursuant to 28
                           7   U.S.C. § 1782, and in connection with the proceedings entitled Nancy Jean Adams v. Apple Inc.
                           8   et. al. to issue and sign a subpoena, in the form attached as Exhibit 1 to the Application, requiring
                           9   Google LLC to produce the documents described in the subpoena, and to cause the subpoena to
                          10   be served upon Google LLC pursuant to Fed. R. Civ. P. 45;
                          11          This Court shall retain jurisdiction over this matter for purposes of enforcement of the
                          12   foregoing subpoena.
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          IT IS SO ORDERED.
                          15   Dated: _________________              By: ___________________________________
                          16                                               United States District Judge

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               [PROPOSED] ORDER GRANTING EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT
                               TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                                    1
